Name: Commission Regulation (EEC) No 238/88 of 28 January 1988 fixing the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 24/13 29 . 1 . 88 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 238/88 of 28 January 1988 fixing the export refunds on milk and milk products being determined account should be taken of the ruling prices which are most favourable for exportation, and that when prices in international trade are being determined particular account should be taken of : (a) prices ruling on third country markets ; (b) the most favourable prices in third countries of desti ­ nation for third country imports ; (c) producer prices recorded in exporting third countries, account being taken, where appropriate, of subsidies granted by those countries ; and (d) free-at-Community-frontier offer prices ; Whereas Article 4 of Regulation (EEC) No 876/68 provides that the world market situation or the specific requirements of certain markets may make it necessary to vary the refund k on the products listed in Article 1 of Regulation (EEC) No 804/68 according to destination ; Whereas Article 5(1 ) of Regulation (EEC) No 876/68 provides that the list of products on which export refunds are granted and the amount of such refunds should be fixed at least once every four weeks ; whereas the amount of the refund may, however, remain at the same level for more than four weeks ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to . the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3904/87 (2), and in particular Article 17 (5) thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 17 of Regulation (EEC) No 804/68 provides that the difference between prices in inter ­ national trade for the products listed in Article 1 of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas Council Regulation (EEC) No 876/68 of 28 June 1968 laying down general rules for granting export refunds on milk and milk products and criteria for fixing the amount of such refunds (3), as last amended by Regu ­ lation (EEC) No 1344/86 (4), provides that when the refunds on the products listed in Article 1 of Regulation (EEC) No 804/68, exported in the natural state, are being fixed account must be taken of :  the existing situation and the future trend with regard to prices and availabilities of milk and milk products on the Community market and prices for milk and milk products in international trade, marketing costs and the most favourable transport charges from Community markets to ports or other points of export in the Community, as well as costs incurred in placing the goods on the market of the country of destination, the aims of the common organization of the market in milk and milk products which are to ensure equili ­ brium and the natural development of prices and trade on this market,  the need to avoid disturbances on the Community market, and  the economic aspect of the proposed exports ; Whereas Article 3(1 ) of Regulation (EEC) No 876/68 provides that when prices within the Community are Whereas, in accordance with Article 2 of Commission Regulation (EEC) No 1098/68 of 27 July 1968 on detailed rules for the application of export refunds on milk and milk products 0, as last amended by Regulation (EEC) No 3812/85 (*), the refund granted for milk products containing added sugar is equal to the sum of the two components, one of which is intended to take account of the quantity of milk products and the other is inteded to take account of the quantity of added sucrose ; whereas, however, the latter component is applied only if the added sucrose was produced from sugar beet or cane harvested in. the Community ; Whereas, for products falling within subheadings ex 0402 99 1 1 , ex 0402 99 19, ex 0404 90 51 , ex 0404 90 53, ex 0404 90 91 and ex 0404 90 93 of the combined nomenclature, with a fat content by weight not exceeding 9,5 % and a non-fatty milk content in the dry matter equal to or greater than 15 % by weight, the former abovementioned component is fixed for 100 kilograms of the whole product ; whereas, for the other products containing added sugar falling within headings 0402 and (') OJ No L 148 , 28 . 6. 1968, p. 13 . O OJ No L 370, 30 . 12. 1987, p. 1 . M OJ No L 155, 3 . 7. 1968, p. 1 . (4) OJ No L 119, 8 . 5 . 1986, p. 36 . (*) OJ No L 184, 29. 7. 1968 , p. 1U. ( «) OJ No L 368, 31 . 12. 1985, p. 3 . No L 24/ 14 Official Journal of the European Communities 29 . 1 . 88 0404, that component is calculated by multiplying the basic amount by the milk products content of the product concerned ; whereas that basic amount is equal to the refund to be fixed for 1 kilogram of milk products contained in the whole product ; Whereas the second component is calculated by multi ­ plying the sucrose content of the product by the basic amount of the refund valid on the day of exportation for the products listed in Article 1 ( 1 ) (d) of Council Regula ­ tion (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 3993/87 (2) ; products, and in particular to prices for these products within the Community and on the world market, that the refund should be as set out in the Annex hereto ; Whereas, following the introduction of the combined nomenclature by Council Regulation (EEC) No 2658/87 the nomenclature applicable from 1 January 1988 to export refunds on agricultural products was established by Regulation (EEC) No 3846/87 Q ; whereas that nomencla ­ ture should be amended to adjust the refunds fixed to market requirements ; Whereas, pursuant to Article 275 of the Act of Accession of Spain and Portugal, refunds may be granted in the case of exports to Portugal ; whereas, in the light of the situation and the level of prices no refund should be fixed in the case of exports to Portugal ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 (3), as last amended by Regula ­ tion (EEC) No 1636/87 (4),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient : HAS ADOPTED THIS REGULATION : Article 1 Whereas the level of refund for cheeses is calculated for products intended for direct consumption ; whereas the cheese rinds and cheese wastes are not products intended for this purpose ; whereas, to avoid any confusion in inter ­ pretation, it should be specified that there will be no refund for cheeses of a free-at-frontier value less than 140 ECU/100 kg ; 1 . The export refunds referred to in Article 1 7 of Regu ­ lation (EEC) No 804/68 on products exported in the natural state shall be as set out in Annex I hereto. The nomenclature of agricultural products for export refunds in Part 10 of the Annex to Regulation (EEC) No 3846/87 shall be amended in accordance with Annex II . 2 . There shall be no refunds for exports to Zone E for products falling within heading Nos 0401 , 0402, 0403, 0404, 0405 and 2309 of the combined nomenclature.Whereas Commission Regulation (EEC) No 896/84 (% asamended by Regulation (EEC) No 2881 /84 (*), laid down additional provisions concerning the granting of refunds on the change from dne milk year to another ; whereas those provisions provide for the possibility of varying refunds according to the date of manufacture of the products ; 3 . There shall be no refunds for exports to Portugal, including the Azores and Madeira for milk and milk products listed in Article 1 of Regulation (EEC) No 804/68 . Whereas it follows from applying these detailed rules to the present situation on the market in milk and milk Article 2 This Regulation shall enter into force on 29 January 1988 . (') OJ No L 177, 1 . 7. 1981 , p . 4. 0 OJ No L 377, 31 . 12. 1987. 0 OJ No L 164, 24. 6. 1985, p . 1 . 0 OJ No L 153, 13 . 6. 1987, p . 1 . 0 OJ No L 91 , 1 . 4. 1984, p . 71 . (Ã  OJ No L 272, 13 . 10 . 1984, p . 16 . 0 OJ No L 366, 24. 12 . 1987, p. 1 . No L 24/1529 . 1 . 88 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 January 1988 . For the Commission Frans ANDRIESSEN Vice-President No L 24/ 16 Official Journal of the European Communities 29 . 1 . 88 ANNEX I to the Commission Regulation of 28 January 1988 fixing the export refunds on milk and milk products (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Notes Amount of refund 0401 10 10 000 (') 8,95 0401 10 90 000 (') 8 ,95 0401 20 11 100 0) 8,95 0401 20 11 500 0 12,62 0401 20 19 100 C) 8,95 0401 20 19 500 (') 12,62 0401 20 91 100 0 16,07 0401 20 91 500 (  ) 18,37 0401 20 99 100 (') 16,07 0401 20 99 500 0 18,37 0401 30 11 100 I (') 22,94 0401 30 11 400 (') 34,18 0401 30 11 700 \ (") 50,23 0401 30 19 100 (') 22,94 0401 30 19 400 \ (') 34,18 0401 30 19 700 \ 0 50,23 0401 30 31 100 II (') 59,40 0401 30 31 400 li 0 91,50 0401 30 31 700 II 0 100,67 0401 30 39 100 (') 59,40 0401 30 39 400 Il (') 91,50 0401 30 39 700 Il 0 100,67 0401 30 91 100 I (') 114,44 0401 30 91 400 (') 167,17 0401 30 91 700 (') 194,68 0401 30 99 100 I (') 114,44 0401 30 99 400 (') 167,17 0401 30 99 700 \ 0) 194,68 0402 10 11 000 (2) 93,00 0402 10 19 000 (2) 93,00 0402 10 91 000 0 0,9300 0402 10 99 000 0 0,9300 0402 21 1 1 200 (2) 93,00 0402 21 1 1 300 (2) 120,86 0402 21 1 1 500 (2) ' 128,89 0402 21 1 1 900 (2) 140,00 0402 21 17 000 (2) 93,00 0402 21 19 300 0 120,86 0402 21 19 500 (2) 128,89 0402 21 19 900 (2) 140,00 0402 21 91 100 \ (2) 141,28 0402 21 91 200 l (2) 142,77 0402 21 91 300 (2) 144,88 0402.21 91 400 (2) 157,54 0402 21 91 500 (2) 161,93 0402 21 91 600 (2) 177,37 0402 21 91 700 l (2) 188,07 0402 21 91 900 (2) 199,03 0402 21 99 100 (2) 141,28 29. 1 . 88 Official Journal of the European Communities No L 24/17 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (") Notes Amount of refund 0402 21 99 200 0 142,77 0402 21 99 300 0 144,88 0402 21 99 400 0 157,54 0402 21 99 500 0 161,93 0402 21 99 600 0 177,37 0402 21 99 700 0 188,07 0402 21 99 900 I (2) 199,03 0402 29 15 200 0 0,9300 0402 29 15 300 \ (4) 1,2086 0402 29 15 500 0 1,2889 0402 29 15 900 0 1,4000 0402 29 19 200 (4) . 0,9300 0402 29 19 300 \ 0 1,2086 0402 29 19 500 0 1,2889 0402 29 19 900 0 1,4000 0402 29 91 100 \ 0 1,4128 ! 0402 29 91 500 (4) 1,5754 0402 29 99 100 (4) 1,4128 0402 29 99 500 \ (4) 1,5754 0402 91 11 110 \ (2) 8,95 0402 91 11 120 \ (2) 16,07 0402 91 11 310 \ 0 25,68 0402 91 11 350 I 0 32,56 0402 91 11 370 I (2) 40,57 0402 91 19 110 \ 0 8,95 0402 91 19 120 l (2) 16,07 0402 91 19 310 l (2) 25,68 0402 91 19 350 \ (2) 32,56 0402 91 19 370 (2) 40,57 0402 91 31 100 (2) 29,59 0402 91 31 300 \ (2) 48,10 0402 91 39 100 \ (2) 29,59 0402 91 39 300 (2) 48,10 0402 91 51 000 \\ (2) 34,18 0402 91 59 000 \ (2) 34,18 0402 91 91 000 (2) 114,44 0402 91 99 000 li (2) 114,44 0402 99 11 110 I (4) 0,0895 0402 99 11 130 II (4) 0,1607 0402 99 11 150 II (4) 0,2501 0402 99 11 310 ll 0 29,63 0402 99 1 1 330 0 36,51 0402 99 1 1 350 || 0 50,07 0402 99 19 110 Il 0 0,0895 0402 99 19 130 \\ 0 0,1607 0402 99 19 150 \ 0 0,2501 0402 99 19 310 \ 0 29,63 0402 99 19 330 0 36,51 0402 99 19 350 0 50,07 0402 99 31 110 0 0,3189 0402 99 31 150 \ 0 52,27 0402 99 31 300 \ 0 0,5940 0402 99 31 500 \ 0 1,0067 0402 99 39 110 \ 0 0,3189 0402 99 39 150 0 52,27 0402 99 39 300 l 0 0,5940 No L 24/ 18 Official Journal of the European Communities 29 . 1 . 88 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Notes Amount of refund 0402 99 39 500 C) 1,0067 0402 99 91 000 0 1,1444 0402 99 99 000 , 0 1,1444 0403 10 11 100 (') 8,95 0403 10 11 300 (') 12,62 0403 10 13 000 (') 16,07 0403 10 19 000 (') 22,94 0403 10 31 100 0 0,0895 0403 10 31 300 (4) 0,1262 0403 1 0^33 000 (4) 0,1607 0403 10 39 000 (4) 0,2294 0403 90 1 1 000 0 93,00 0403 90 13 000 0 93,00 0403 90 19 000 \ (2) 141,28 0403 90 31 000 \ 0 0,9300 0403 90 33 000 I (4) 0,9300 0403 90 39 000 l (4) 1,4128 0403 90 51 100 I (') 8,95 0403 90 51 300 l.I (') 12,62 0403 90 53 000 II (!) 16,07 0403 90 59 110 li (') 22,94 0403 90 59 140 II (') 34,18 0403 90 59 170 II (') 50,23 0403 90 59 310 I.I (') 59,40 0403 90 59 340 \ (') 91,50 0403 90 59 370 || (') 100,67 0403 90 59 510 ' ¢ (') 114,44 0403 90 59 540 \ (') 167,17 0403 90 59 570 (') 194,68 0403 90 61 100 I (4) 0,0895 0403 90 61 300 l (4) 0,1262 0403 90 63 000 \ (4) 0,1607 0403 90 69 000 (4) 0,2294 0404 90 11 100 l (2) 93,00 0404 90 11 910 (') 8,95 0404 90 1 1 950 C) 25,68 0404 90 13 120 (2) 93,00 0404 90 13 130 (2) 120,86 0404 90 13 140 0 128,89 0404 90 13 150 (2) 140,00 0404 90 13 911 0) 8,95 0404 90 13 913 l (') 16,07 0404 90 13 915 (') 22,94 0404 90 13 917 (') 34,18 0404 90 13 919 (') 50,23 0404 90 13 931 (') 25,68 0404 90 13 933 (') 32,56 0404 90 13 935 (') 40,57 0404 90 13 937 (') 48,10 0404 90 13 939 (') 52,27 0404 90 19 110 (2) 141,28 0404 90 19 115 (2) 142,77 0404 90 19 120 (2) 144,88 0404 90 19 130 l (2) 157,54 0404 90 19 135 (2) 161,93 29. 1 . 88 Official Journal of the European Communities No L 24/19 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Notes Amount of refund 0404 90 19 150 (2) 177,37 0404 90 19 160 (2) 188,07 0404 90 19 180 (2) 199,03 0404 90 19 900 (')  0404 90 31 100 (2) 93,00 0404 90 31 910 \ (') 8,95 0404 90 31 950 (') 25,68 0404 90 33 120 , \ (2) 93,00 0404 90 33 130 0 120,86 0404 90 33 140 \ 0 128,89 0404 90 33 150 (2) 140,00 0404 90 33 911 (') 8,95 0404 90 33 913 0 16,07 0404 90 33 915 0 22,94 0404 90 33 917 0) 34,18 0404 90 33 919 (') 50,23 0404 90 33 931 0 25,68 0404 90 33 933 (l) 32,56 0404 90 33 935 \ (') 40,57 0404 90 33 937 \ (') 48,10 0404 90 33 939 (') . 50,10 0404 90 39 110 \ (2) 141,28 0404 90 39 115 II (2) 142,77 040*4 90 39 120 I (V 144,88 0404 90 39 130 \ (2) 157,54 0404 90 39 150 l.\ (2) 161,93 0404 90 39 900 0  0404 90 51 100 Il (4) 0,9300 0404 90 51 910 \ (4) 0,0895 0404 90 51 950 (0 29,63 0404 90 53 110 \ (4) 0,9300 0404 90 53 130 \ (4) 1,2086 0404 90 53 150 \ (4) 1,3350 0404 90 53 170 \ (4) 1,4000 0404 90 53 911 (4) 0,0895 0404 90 53 913 (4&gt; 0,1607 0404 90 53 915 Il (4) 0,2294 0404 90 53 917 (4) 0,3418 0404 90 53 919 (4) 0,5023 0404 90 53 931 0 29,63 0404 90 53 933 Il 0 36,51 0404 90 53 935 \\ 0 50,07 0404 90 53 937 li (0 52,27 0404 90 53 939 0  0404 90 59 130 (4) 1,4128 0404 90 59 150 (4) 1,5754 0404 90 59 930 li (4) 0,7086 0404 90 59 950 Il (4) 1,0067 0404 90 59 990 Il (4) 1,1444 0404 90 91 100 li (4) 0,9300 0404 90 91 910 li (4) 0,0895 0404 90 91 950 0 29,63 0404 90 93 110 (4) 0,9300 0404 90 93 130 (4) 1,2086 0404 90 93 150 (4) 1,2889 No L 24/20 Official Journal of the . European Communities 29. 1 . 88 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Notes Amount of refund 0404 90 93 170 0 1,4000 0404 90 93 911 0 0,0895 0404 90 93 913 I (4) 0,1607 0404 90 93 915 0 0,2294 0404 90 93 917 ' 0 0,3418 0404 90 93 919 l 0 0,5023 0404 90 93 931 0 29,63 0404 90 93 933 I 0 36,51 0404 90 93 935 I 0 50,07 0404 90 93 937 \ 0 52,27 0404 90 93 939 I 0 0404 90 99 130 \ 0 1,4128 0404 90 99 150 I 0 1,5754 0404 90 99 930 (4) 0,7086 0404 90 99 950 I (4) 1,0067 0404 90 99 990 \ (4) 1,1444 0405 00 10 100 ll o 0405 00 10 200 0 °) 159,91 0405 00 10 300 II o 201,18 0405 00 10 500 li n 206,34 0405 00 10 700 II n 211,50 0405 00 90 100 I n 211,50 0405 00 90 900 II n 262,75 0406 10 10 000 \ 00 0406 10 90 000 \ 00 0406 20 90 100 l 00 0406 20 90 913 02 00 66,34 03 - 00  04 00  09 00 91,14 0406 20 90 915 02 00 88,45 03 00  04 00  09 00 121,52 0406 20 90 917 02 00 93,98 03 00  04 00  09 00 129,12 0406 20 90 919 02 . 00 105,04 03 00  04 00  l 09 00 144,31 0406 20 90 990 I 00  0406 30 31 100 00 0406 30 31 300 01 00  02 00 9,69 \ 03 00  04 00  l 05 00  1 09 00 25,36 0406 30 31 500 01 00 02 00 21,07 03 00  04 00  05 00  09 00 55,06 No L 24/21 29 . 1 . 88 Official Journal of the European Communities (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Notes Amount of refund 0406 30 31 710 01 «0  02 00 21,07 03 00  04 00  05 00  09 00 55,06 0406 30 31 730 01 00  02 00 30,97 03 00  04 00  05 00  09 00 80,13 0406 30 31 910 01 00  02 00 21,07 03 00  04 00  05 00  09 00 55,06 0406 30 31 930 01 00  02 00 30,97 03 00  04 00  05 00  09 00 80,13 0406 30 31 950 01 00  02 00 44,92 03 00  l 04 00  05 00  \ 09 00 11 7,74 0406 30 39 100 I 00  * 0406 30 39 300 01 00  02 00 21,07 03 00 20,00 04 00  05 00  09 00 55,06 0406 30 39 500 01 00  02 00 30,97 03 00 28,00 04 00  05 00  09 00 80,1 3 0406 30 39 700 01 00  02 00 44,92 03 00  04 00  05 00  09 00 117,74 0406 30 39 930 01 00  02 00 44,92 03 00  04 00  05 00  09 00 117,74 No L 24/22 Official Journal of the European Communities 29 . 1 . 88 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (") Notes Amount of refund 0406 30 39 950 01 00 |- 02 00 53,45 03 00  04 00  05 00  09 00 139,67 0406 30 90 000 01 00  02 00 53,45 03 00  04 00  05 00  09 00 139,67 0406 40 00 100 00 0406 40 00 900 01 00  02 00 55,00 . 03 00  04 00  09 00 131,51 0406 90 13 000 01 00  02 00 70,00 03 00  04 00  1 06 00  09 00 170,00 0406 90 15 100 01 00  02 00 70,00 03 00  l 04 00  06 00  I 09 00 170,00 0406 90 15 900 \ 00 0406 90 17 000 01 00  02 00 70,00 03 00  04 00  06 00  09 00 170,00 0406 90 21 100 l 00 0406 90 21 900 01 " 00 \ 02 00 60,00 03 00  04 00  05 00  ! 09 00 177,25 0406 90 23 100 00 0406 90 23 900 01 00  02 00 30,00 03 00  04 00  05 00  I 09 00 153,00 0406 90 25 100 00  0406 90 25 900 01 00  02 00 30,00 03 00  04 00  05 00  09 00 153,00 29 . 1 . 88 Official Journal of the European Communities No L 24/23 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (") Notes Amount of refund 0406 90 27 100 00  0406 90 27 900 01 «0  02 00 28,00 03 00  04 00  05 00  1 09 00 119,71 0406 90 31 111 \ (3)(6)(7 )  0406 90 31 119 01 ' 000 15,00 02 000 43,22 03 (3)(6)(7 ) 16,00 04 000  05 000  09 000 102,26 0406 90 31 151 01 000  02 000 40,41 \ 03 000 14,96 04 000  l 05 (3)(6)(7 )  09 (3)(6)(7 ) 95,58 0406 90 31 159 000  0406 90 31 900 000  0406 90 33 111 \ 000  0406 90 33 119 01 (3)(6)(7 ) 15,00 02 000 43,22 03 000 16,00 04 000  05 000  09 000 102,26 0406 90 33 151 01 000  02 000 40,41 03 000 14,96 04 000  05 000  09 000 95,58 0406 90 33 159 I 000  0406 90 33 911 \ 000  0406 90 33 919 01 000 15,00  02 000 43,22 03 000 16,00 04 000  05 000  09 000 102,26 0406 90 33 951 01 000  02 000 40,41 03 000 14,96 04 000  05 000  09 000 95,58 No L 24/24 Official Journal of the European Communities 29 . 1 . 88 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Notes Amount of refund 0406 90 33 959 000  0406 90 35 110 00  0406 90 35 190 02 00 160,00 03 00 90,00 04 00  05 00 42,66 09 00 163,54 0406 90 35 910 II 00 0406 90 35 990 01 00  02 00 60,00 03 00  l 04 00  05 00  l 08 00 150,00 09 00 139,37 0406 90 61 000 02 00 170,00 03 00 140,00 04 00  05 00 90,00 I 09 00 200,06 0406 90 63 100 02 00 220,00 03 00 160,00 04 00  04 00 105,03 09 00 227,18 0406 90 63 900 02 00 130,00 03 00 80,00 l 04 00  05 00 70,00 09 00 180,00 0406 90 69 100 I 00  0406 90 69 910 02 00 130,00 03 00 80,00 04 00  05 00 70,00 \ 09 00 180,00 0406 90 69 990 00 i 0406 90 71 100 00  0406 90 71 930 01 00  02 00 42,21 03 00  04 00 13,50 05 00  l 09 00 99,96 Official Journal of the European Communities No L 24/2529 . 1 . 88 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Notes Amount of refund 0406-90 71 950 01 00  02 00 46,55 I 03 wo  04 00 20,00 05 00  09 00 110,21 0406 90 71 970 01 00 .  02 00 52,91 03 00  04 00 24,00 05 00  09 00 125,21 0406 90 71 991 01 00  02 00 60,00 03 00 , ,  04 00  05 00  08 00 150,00 09 00 139,37 0406 90 71 995 01 00  02 00 30,00 03 00  04 00 27,50 05 00  l 09 00 153,00 0406 90 71 999 \ 00  0406 90 73 100 I ·l 00  0406 90 73 900 02 00 160,00 03 00 120,00 04 00  05 00 42,66 09 00 163,54 0406 90 75 100 \ 00  0406 90 75 900 02 00 30,00 03 00  04 00  05 00  09 00 138,50 0406 90 77 100 00  0406 90 77 300 01 00  02 00 30,00 03 00  04 00  05 00  09 00 153,00 0406 90 77 500 01 00  02 00 45,00 03 00  04 00  05 00  09 00 153,00 0406 90 79 100 00  0406 90 79 900 01 00  02 00 28,00 03 00  04 00  05 00  09 00 119,71 V No L 24/26 Official Journal of the European Communities 29. 1 . 88 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Notes Amount of refund 0406 90 81 100 \ «0 0406 90 81 900 01 00  \ 02 00 60,00 03 00  04 00  05 00  09 00 139,37 0406 90 83 100 00  0406 90 83 910 00  0406 90 83 950 02 00 23,65 03 00  04 00  09 00 55,88 0406 90 83 990 02 00 23,65 l 03 00  04 00  09 00 55,88 0406 90 85 100 00  0406 90 85 910 02 00 160,00 03 00 90,00 04 00 ­  05 00 42,67 09 00 163,54 0406 90 85 991 01 00  02 00 60,00 03 00  04 00  05 00  08 00 150,00 09 00 139,37 0406 90 85 995 01 00  02 00 30,00 03 00  04 00 27,50 05 00  09 00 153,00 0406 90 85 999 II 00  0406 90 89 100 01 00  02 00 42,21 03 00  04 00 13,50 05 . 00  09 00 99,96 0406 90 89 200 01 00  02 00 46,55 03 00  04 00 20,00 05 00  09 00 110,21 0406 90 89 300 01 00  02 00 52,91 03 00  04 00 24,00 05 00  09 00 125,21 29 . 1 . 88 Official Journal of the European Communities No L 24/27 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Notes Amount of refund 0406 90 89 910 «0  0406 90 89 951 02 «0 160,00 II 03 00 90,00 Il 04 wo  ll 05 on 42,66 ll 09 00 163,54 0406 90 89 959 01 00  ll 02 00 60,00 ll 03 00  ll 04 00  I 05 00  l 08 00 150,00 09 00 139,37 0406 90 89 971 01 00  02 00 30,00 03 00  04 00 27,50 l 05 00  l 09 00 153,00 0406 90 89 972 02 00 23,65 03 00  I 04 00  I 09 00 55,88 0406 90 89 979 01 00  \ 02 00 30,00 I 03 00  I 04 00 27,50 I 05 00  l 09 00 153,00 0406 90 89 990 \ 00  &gt; 0406 90 91 100 00  0406 90 91 300 01 00  02 00 16,26 03 00  l 04 00  06 00  09 00 26,95 0406 90 91 510 01 00  02 00 29,08 \ 03 00  04 00  I 06 00  l 09 00 40,37 0406 90 91 550 01 00  l 02 00 34,76 l 03 00  \ 04 00  06 00  I 09 00 49,31 No L 24/28 Official Journal of the European Communities 29 . 1 . 88 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Notes Amount of refund 0406 90 91 900 I «0  0406 90 93 000 «0  0406 90 97 000 Of)  0406 90 99 000 00  2309 10 15 010 0  2309 10 15 100 (8)  2309 10 15 200 (8) 3,90 2309 10 15 300 0 5,20 2309 10 15 400 (8) 6,50 2309 10 15 500 0 7,80 2309 10 15 700 l (8) 9,10 2309 10 15 900  2309 10 19 010 0  2309 10 19 100  2309 10 19 200 (8) 3,90 2309 10 19 300 l (8) 5,20 2309 10 19 400 (8) 6,50 2309 10 19 500 \ (8) 7,80 2309 10 19 600 I (8) 9,10 2309 10 19 700 I (8) 9,75 2309 10 19 800 \ (8) 10,40 2309 10 19 900 \ ll  2309 10 70 010 \ 0  2309 10 70 100 I (8) 27,90 2309 10 70 200 \ (8) 37,20 2309 10 70 300 \ 0 46,50 2309 10 70 500 II (8) 55,80 2309 10 70 600 Il (8) 65,10 2309 10 70 700 II (8) 74,40 2309 10 70 800 || 0 81,84 2309 10 70 900 ||||  2309 90 35 010 II 0  2309 90 35 100 || 0  2309 90 35 200 II (8) 3,90 2309 90 35 300 || (8) 5,20 2309 90 35 400 (8) 6,50 2309 90 35 500 (8) 7,80 2309 90 35 700 \ (8) 9,10 2309 90 35 900 \  2309 90 39 010 I 0  2309 90 39 100  2309 90 39 200 \ (8) 3,90 2309 90 39 300 (8) 5,20 2309 90 39 400 l (8) 6,50 2309 90 39 500 (8) 7,80 2309 90 39 600 (8) 9,10 2309 90 39 700 (8) 9,75 2309 90 39 800 (8) 10,40 2309 90 39 900  29 . 1 . 88 Official Journal of the European Communities No L 24/29 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Notes Amount of refund 2309 90 70 010 0  2309 90 70 100 (8) 27,90 2309 90 70 200 \ (8) 37,20 2309 90 70 300 I 46,50 2309 90 70 500 Il (8) 55,80 2309 90 70 600 II (8) 65,10 2309 90 70 700 Il (8) 74,40 2309 90 70 800 81,84 2309 90 70 900 li  \ No L 24/30 Official Journal of the European Communities 29 . 1 . 88 (*) The destinations are as follows : 01 Austria, 02 Zone E, 03 Canada, 04 Norway and Finland, 05 Switzerland, 06 Switzerland and Liechtenstein, 07 Australia, 08 Japan, 09 other destinations. (') When the product falling within this subheading is a mixture containing added whey and/or added lactose and/or casein and/or caseinates, no export refund shall be granted. When completing customs formalities, the applicant shall state on the declaration provided for this purpose, whether or not whey and/or lactose and/or casein and/or caseinates have been added to the product. (2) The weight of the added non-lactic matter and/or added whey and/or added lactose and/or added casein and/or added caseinates, shall not be taken into account for the purpose of calculation of the fat content by weight. When the product falling within this subheading is a mixture containing added whey and/or added lactose and/or added casein and/or added caseinates, the added whey and/or added lactose and/or added casein and/or added caseinates shall not be taken into account in the calculation of the amount of refund. When completing customs formalities, the applicant shall state on the declaration provided for this purpose, whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case :  the actual content by weight of whey and/or lactose and/or casein and/or caseinate added per 100 kg of finished product, and, in particular,  the lactose content of the added whey. (3) When the product contains casein and/or caseinates that were added before or at the time of processing, no refund shall be granted. When completing customs formalities, the applicant shall state on the declaration provided for this purpose, whether or not whey and/or lactose and/or casein and/or caseinates have been added. (4) The weight of added non-lactic matter and/or added whey and/or added lactose and/or added casein and/or added casei ­ nates shall not be taken into account for the purpose of calculating the fat content, by weight. The refund per 100 kg of product falling within this subheading shall be equal to the sum of the following compo ­ nents : (a) the amount per kilogram shown, multiplied by the weight of the lactic part contained in 100 kg of product ; however, where whey and/or lactose and/or casein and/or caseinates have been added to the product, the amount per kilogram shown shall be multiplied by the weight of lactic part excluding the weight of added whey and/or added lactose and/or added casein and/or added caseinates, contained in 100 kg of product ; (b) a component calculated in accordance with the provisions of Article 2 (3) of Regulation (EEC) No 1098/68 . When completing customs formalities, the applicant shall state on the declaration provided for this purpose, whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case :  the actual content by weight of whey and/or lactose and/or casein and/or caseinates added per 100 kg of finished product, and, in particular,  the lactose content of the added whey. (J) The refund on 100 kg of product falling within this subheading is equal to the sum of the following elements : (a) the amount per 100 kg shown ; however, where whey and/or lactose and/or casein and/or caseinates been added to the product, the amount per 100 kg shown shall be : multiplied by the weight of the lactic part other than the added whey and/or added lactose and/or added casein and/or added caseinates contained in 100 kg of product, and then  divided by the weight of the lactic part contained in 100 kg of product ; (b) a component calculated in accordance with the provisions of Article 2 (3) of Regulation (EEC) No 1098/68 . When completing customs formalities, the applicant shall state on the declaration provided for this purpose, whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case : the actual content by weight of whey and/or lactose and/or casein and/or caseinate added per 100 kg of finished product, and, in particular,  the lactose content of the added whey. 0 No refund shall be paid in respect of exported cheese of which the free-at-frontier price, before application of the refund and the monetary compensatory amount, in the exporting Member State, is less than 140 ECU per 100 kg. This limitation to 140 ECU per 100 kilograms does not apply to cheeses falling within subheadings 0406 90 91 and 0406 90 93 . 0 In the case of cheeses presented in containers which also contain conserving liquid, in particular brine, the refund is granted on the net weight, the weight of the liquid being deducted . (8) When completing customs formalities, the applicant shall state on the declaration provided for this purpose :  the skimmed-milk powder content, by weight, whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case : the content by weight of the added whey and/or added lactose and/or added casein and/or added caseinates, and  the lactose content of the added whey per 100 kg of finished product. No L 24/3129 . 1 . 88 Official Journal of the European Communities 'Special compound feedingstuffs' are compound feedingstuffs containing skimmed-milk powder and fish meal and/or more than 9 g of iron and/or more than 1,2 g of copper in 100 kg of product. (10) On the export of such products under Regulation (EEC) No 765/86 :  the amount of the refund shall be that applying on 16 October 1986 in respect of products for which the export licence with advance fixing of the refund was issued before 1 January 1987, no refund is to apply in respect of products for which the export licence was issued on or after 1 January 1987. No L 24/32 Official Journal of the European Communities 29 . 1 . 88 ANNEX II CN code Description of goods Product code 0406 90 17    Bergkase 0406 90 17 000        Danbo, Fontal , Fontina, Fynbo, Gouda, Havarti,0406 90 77 Maribo, Sams0 :  Of a fat content, by weight, in the dry matter of less than 39 % 0406 90 77 100  Of a fat content, by weight, in the dry matter of 39 % or more but less than 55 % 0406 90 77 300  Of a fat content, by weight, in the dry matter of 55 % or more 0406 90 77 500